Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed on 001/06/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “determining a locality for each of the selected files by: identifying the data segments of the selected files based on a segment tree associated with the selected files; determining a number of containers that contain the data segments; and determining the locality of the file based on the number of containers that contain the data segments” and “determining keys by differencing a first consistency point and a second consistency point; for each key that is different between the first consistency point and the second consistency point and for each key that is the same between the second consistency point and active content handles, identify a reference to a segment; walking levels of segments trees in a container set; performing index lookups for at least data segment references that have changed based on the first and second consistency points in the segment trees; determining a number of unique containers referenced while looking up the data segment references; determining a locality of the data segments referenced by the segment trees; and 3 of 6Application No. 16/356,489Amendment dated January 6, 2021Reply to Office Action dated October 6, 2020repairing the locality the data segments which results in repairing the locality of the data segments for the file” as set forth in claims 1-19. 
	 
Claims 1-19 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG K CHAU/Primary Examiner, Art Unit 2153